Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 1 of 42 Page ID #:18




              Exhibit 1
Electronically FILED by Superior Court of California, County of Los Angeles on 06/10/2019 02:09 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                                                   19STCV20091
                   Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 2 of 42 Page ID #:19
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Gregory Keosian
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 3 of 42 Page ID #:20
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 4 of 42 Page ID #:21
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 5 of 42 Page ID #:22
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 6 of 42 Page ID #:23
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 7 of 42 Page ID #:24
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 8 of 42 Page ID #:25
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 9 of 42 Page ID #:26
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 10 of 42 Page ID #:27
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 11 of 42 Page ID #:28
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 12 of 42 Page ID #:29
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 13 of 42 Page ID #:30
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 14 of 42 Page ID #:31
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 15 of 42 Page ID #:32
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 16 of 42 Page ID #:33
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 17 of 42 Page ID #:34
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 18 of 42 Page ID #:35
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 19 of 42 Page ID #:36
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 20 of 42 Page ID #:37
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 21 of 42 Page ID #:38

                                                                             Service of Process
                                                                             Transmittal
                                                                             07/15/2019
                                                                             CT Log Number 535866720
    TO:     KEVIN JONES
            Staples, Inc.
            V#30352, 500 STAPLES DRIVE
            5 WEST
            FRAMINGHAM, MA 01702-

    RE:     Process Served in California

    FOR:    Staples the Office Superstore, LLC (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  Janice Reyes, Pltf. vs. Staples the Office Superstore, LLC, Dft.
    DOCUMENT(S) SERVED:               Summons, Stipulation and Order(s), Attachments
    COURT/AGENCY:                     Los Angeles County - Superior Court, CA
                                      Case # 19STCV20091
    NATURE OF ACTION:                 Voluntary Efficient Litigation Stipulations
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:         By Process Server on 07/15/2019 at 14:23
    JURISDICTION SERVED :             California
    APPEARANCE OR ANSWER DUE:         Within 30 Calendar days after this summons and legal papers are served on you
    ATTORNEY(S) / SENDER(S):          Wyatt Law
                                      20750 Ventura Boulevard, Suite 440
                                      Woodland Hills, CA 91364
                                      818-710-3813
    ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780120343210

                                      Image SOP

                                      Email Notification, Betsy McKinlay betsy.mckinlay@staples.com

                                      Email Notification, KEVIN JONES kevin.jones@staples.com

                                      Email Notification, CAROLINE TURCOTTE caroline.turcotte@staples.com

                                      Email Notification, YVETTE FAGAN yvette.fagan@staples.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          818 West Seventh Street
                                      Los Angeles, CA 90017
    TELEPHONE:                        213-337-4615




                                                                             Page 1 of 1 / ZB
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
              Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 22 of 42 Page ID #:39
Electronfcally riLED by Superior Court ol California. County of Los Angeles on 07/10/20iaftt^^^^rTi R, Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Cierk
                                                                                                        .    ir         {A                                          SUM-100

                                                     SUMMONS                                      '-1                  I                  FOR COURT USE ONLY
                                                                                                                                      (SOLO PARA USO OE LA CORTE)
                                             (CITACION JUDICIAL)                            ■




          NOTICE TO DEFENDANT:
          (AVISO AL DEMANDADO):
           STAPLES THE OFFICE SUPERSTORE, LLC, and DOES 1 through
           100, Inclusive,
          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO el DEMANDANTE):
           Janice Reyes

            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            *^%ou have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
            Online Self-Help Center (www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
            may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
            referral service, if you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
            these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Ceriter
            (WWW courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           lA VlSOt Lo han demandado. Si no responde dentro de 30 dlas, la corle puede decidir en su contra sin escuchar su version. Lea la informacidn a
           continuacldn.
               Tiene 30 dIaS DE CALENDARIO despuOs de que le entreguen esta citaciOn y papeles legales para presentar una respuesta por escnto en esta
           corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefOnica no lo protegen. Su respuesta por escnto tiene que ester
           en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formularlo que usted pueda usar para su respuesta.
           Puede encontrar estos formularios de la corte y rods Informacidn en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.govJ, en la
           biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacldn. pida al secratario de la corte
           que le dd un formulario de exencldn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
           podrd guitar su sueldo. dinero y bienes sin mds advertencla.
              Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. SI no conoce a un abogado. puede llamar a un servicio de
           remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
           programa de servicios legales sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services.
           lWww.lawhelpcalifomia.org;, en el Centro de Ayuda de las Cortes de California, |Www.sucorte.ca.gov; o ponidndose en contacto con la corte o el
           colegio de abogados locales. A VISO: Por ley. la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
           cualquier recuperacidn de $10,000 6 m6s de valor recibida medlante un acoerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
                                                                                                                           CASE NUMBER:
          The name and address of the court is:
                                                                                                                           (Nomeiv^eicAsoy   ggTCV20091
          (El nombre y direcciOn de la code es): Los Angeles Superior Court
           111 N. Hill Street, Los Angeles, CA 90012


          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (£1 nombre. la direcciOn y el numero de telOfono del abogado del demandante, o del demandante que no tiene abogado, es):
           Wyatt Law, 20750 Ventura Boulevard, Suite 440, Woodland Hills, CA 91364 (818) 710-3813
                                                                                    Sherri R. Carter Executive Officer / Clerk of Court
                                                                             Clerk,  by                                                Deputy
          DATE:        07/10/2019
          (Fecha)                                                            (Secretario)                Della Ramos                  (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                            NOTICE TO THE PERSON SERVED: You are served
                                            1. I 1 as an individual defendant.
                                            2. I------1 as the person sued under the fictitious name of (specify):


                                                 3. I      I on behalf of (specify):

                                                        under CZ] CCP 416.10 (corporation)                 I-----1 CCP 416.60 (minor)
                                                              I  I CCP 416.20 (defunct corporation)        I     I CCP 416.70 (conservatee)
                                                                 ) CCP 416.40 (association or partnership) | ~| CCP 416.90 (authorized person)

                                                              I   1 other (spec/^;:
                                                 4. I      I by personal delivery on (date):
                                                                                                                                                                       Page 1 cl 1
                                                                                                                                               Codeof Ovil Procedure §§412.20,465
           Form Adopted for Mandatory Use                                            SUMMONS                                                                   www.couftinto.C6.gov
             Judidal Council of California
            SUM-100 [Rev. Jiiy 1,2009]
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 23 of 42 Page ID #:40




                                   VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                      The Early Organizational Meeting Stipulation. Discovery
                                   Resolution Stipulation, and Motions In Limine Stipulation are
      SupMtar Court or Cattfomlf
      County of Loa Afigilts
                                   voluntary stipulations entered into by the parties. The parties
                                   may enter into one, two, or all three of the stipulations;
                                   however, they may not alter the stipulations as written,
                                   because the Court wants to ensure uniformity of application.
      Los AngvtM County
      BsrAnocUiioR                 These stipulations are meant to encourage cooperation
      LMaiUonStctfan
      Los Anoatei County
                                   between the parties and to assist In resolving Issues in a
      8ar AttockUon labor and
      Em^ymont Law Ssedon          manner that promotes economic case resolution and Judicial
                                   efficiency.
       Oinr* tC2SI!&T2lj»
              »t»ti
                                       The following organizations endorse            the goal of
      Censiaatr Altomayt
      Auoelatten of Los AnQS^tt    promoting efficiency In litigation and ask that counsel
                                   consider using these stipulations as a voluntary way to
                                   promote communications and procedures among counsel
                                   and with the court to fairly resolve issues In their cases.
                      i
                                   ^Los Angeles County Bar Association Litigation Section^
      lovUnim CsIVoimla
      DsftoM Countol
                                             ^ Los Angeles County Bar Association
                                                 Labor and Employment Law Section#

     AuoeUOonof
     Busbuu Trill Lawysm               ^Consumer Attorneys Association of Los Angeles#


                                            #Southem California Defense Counsel#


                                           #Association of Business Trial Lawyers#

     CiBfaRiIi EmploymtRt
     LiwyinAiiPct^ow
                                        #Califomia Employment Lawyers Association#


        LACIV 230(1^
        LASC Approved 4*11
        PnrOpl^lUse
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 24 of 42 Page ID #:41




                                                                                          - -- j.-——■—
    MMtMew(u*tf«noMtTwr*<iir«nit<gvr anoMr              fUIlMHMMKil




           TEliEPHONeNO.:       FAX NO. lOpeonsi):
    S4ML Aooness topemo:
      AnowNgy Fow <Kiga>.
    SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
    COQJimOUSSAOORESS;

    pluntvf:

    OgFENQANT:

                                                                                   CAUMUJB8A;
                   STIPULATION - DISCOVERY RESOLUTION

        This stipulation Is Intended to provide a fast and informal resolution of discovery issues
        through limited paperwork and an Informal conference with the Court to aid in the
        resolution of the Issues.

        The parties agree that:

        1. Prior lo the discovery cut-off in this action, no discovery motion shall be filed or heard unless
           the moving parly first makes a written request for an informal Discovery Conference pursuant
           to the terms of this stipulation.

        2. At the Informal Discovery Conference the Court will consider Ihe dispute presented    parties
           and determine whether it can bs resolved informally. Nothing set forth herein will predude a
           party from making a record at the conclusion of an Informal Discovery Conference, either
           orally or In writing.

        3. Following a reasonable and good faith attempt at an Informal resolution of each issue to be
           presented, a party may request an Informal Discovery Conference pursuant to the following
           procedures:

                 a. The party requesting the Informal Discovery Conference wKI:

                    i.   Fite a Request for Informal Discovery Conference with the clerk's office on ihe
                         approved form (copy attached) and deliver a courtesy, conformed copy to (he
                         assigned department:

                   ii.   Include a brief summary of the dispute and specif the relief requested; and

                  til.   Serve Ihe opposing parly pursuant to any authorized or agreed method of service
                         that ensures that the opposing party receives the Request for Informal Discovery
                         Conference no laler than the next court day following the filing.

                 b. Any Answer to a Request for Informal Discovery Conference must:

                   i. ‘ Also be filed on the approved form (copy attached);

                  ii.    Include a brief summary of why the requested relief should be denied;
       LACn/03fi(Mw)
       LASCApptnved 04/11          STIPULATION - DISCOVERY RESOLUTION
       For Optional Usd                                                                            Page I of 3
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 25 of 42 Page ID #:42




                                                                               CUCMMCN
       (KMUlim




                 iS.   Be filed within two (2) court days of receipt of the Request: and
                 Iv.   Be served on the opposing party pursuant to any authorized or agreed upon
                       method of service that ensures that the oppos^g party receives the Answer no
                       later than the next court day following the filing.
          c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
             be accepted.
          d. If the Court has not granted or denied the Request for Informal Discovery Conference
             wlhln ten (10) days following the fing of (he Request, then U shall be deemed to have
             been denied. If the Court acts on the Request, the parties will be nolilied whether the
             Request for Informal Discovery Conference has been granted or denied and, if granled,
             the date and lime of the Informal Discovery Conference, which must be within twenty (20)
             days of Ihe filing of the Request for Informal Discovery Conference.

          e. If Ihe conference Is not held within twenty (20) days of the filing of the Request for
             Informal Discovery Conference, unless exterided by agreement of Ihe parties and the
             Court then the Request for the Informal Discovery Conference shall be deemed to have
             been denied at that time.
       4. If (a) Ihe Court has denied a conference or (b) one of the time deadlines above has expired
          without the Court having acted or (c) the Informal Discovery Conference is concluded without
          resolving the dispute, then a party may file a discovery motion to address unresolved Issues.

       5. The parlies hereby further agree that the time for making a motion to compel or other
          discovery motion Is tolled from the date of filing of the Request for Informal Discovery
          Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after (he
          filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
          by Order of the Court.
          It is Ihe undarslandlng and Intent of Ihe parties (hat this stipulallon shall, for each discovery
          dispute to which it applies, constitute a writing memorializing a *spadnc later dale to which
          the propounding [or demanding or requesting] parly and the responding party have agreed in
          writing,* within the meaning of Coda Civil Procedure sections 2030.300(c), 2031.320(c), and
          2033.290(c).

      6. Nothing herein will preclude any party from applying ex parte for appropriate relief, Including
         an order shortening time for a motion to be heard concerning discovery.

      7. Any party may terminate this stipulation by giving bventy-one (21) days notice of Intent to
         term^ate the stipulation.

      8. References to 'days* mean calendar days, unless otherwise noted. If the dale for performing
         any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the lime
         for performing that act shall be extended to the next Court day.



      LACfV036 (now)
      LASCAppre<(ed04il1         STIPULATION - DISCOVERY RESOLUTION
      ForOpUonalUsa                                                                               PagsZpO
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 26 of 42 Page ID #:43




                                                                       CAKMMKO
       woiftmc




       The fqllowmg parties stipulate:

       Date:
                    |rvP6 OR PRINT NAMEI                             JAtlOftNSY FOR PUima-F)

       Date:
                    (TYPE OR PRINT NAMei                            {AHORNEY F0R06F&40«NT|

       Date:
                    (TYPE OR PRINT NAU^r                            TIOnrORNEY FOR oef^tcaRtT
       Dale:
                    (TYPE OR PRINT NAUSI                             (ATfORNEV FOR O6FEN0ANT)

       Data:
                                                        >
                    (TYPE OR PRINT NMCI                      (ATTORNEY FOR

       Date:
                                                             (ATTORNEY FOR                            I
                    (TYPE OR PRINT NAME)
       Date:
                    (TYPE OR PRINT NAIy£)                    (AnORNEY FOR




                                                                                                              »




      LACIV036(naw)
      LASC/V(ipnvod04/t1            STIPULATION X DISCOVERY RESOLUTION
      ForOpbinalUso                                                                             Page 3 of 3
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 27 of 42 Page ID #:44




    >«u«Ma«AMU9«noitNC*MM«ivwtmf) •ncMMf                       •linOillMMBt*




            naCPHONENO.:                          PAX NO. (OpDORN);
    G-MALADORESS5(Op«enai^
       ATTORNCVPiOR(N«nt:
    SUPERIOR COURT OF CAUFORNIA, COUNTY OF LOS ANGELES
    COUnmOltSeADORESS:

    PtMNTiPP:

    OEPENOANT;



            STIPULATION - EARLY ORGANIZATIONAL MEETING

         This stipulation Is Intended to encourage cooperation among the parties at an early stage In
         the litigation and to assist the parties In efficient case resolution.
        The parties agree that:
         1. The parties commit to conduct an initial conference (Ir^person or via teleconference or via
            videoconference) within 15 days from the date this stipulation Is signed, to discuss and consider
            whether there can be agreement on the Mlowlng:

                a. Are motions to challenge the pleadings necessary? if lha issue can be resolved by
                   amendment as of right, or if the Court would allow leave to amend, could an amended
                   complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                   agree to work through pleading Issues so lhal a demurrer need only raise Issues they canrK)l
                   resolve. Is the issue that the defendant seeke to raise amenable to resolution on demurrer, or
                   would some other type of motion be preferable? Could a voluntary targeted exchange of
                   documents or Information by any party cure an uncertainty in the pleadings?

            b. Initial mutual exchanges of documenis at the "core” of the litigation. (For example, In an
               employment case, the emptoyment reovds, personnel file and documenis relating to the
               conduct In question could be considered 'core.' In a persona) Injury case, an Incident or
               police report, medical records, arxl repair or maintenance records could be considered
               'core.");

            c. Exchange of names and contact Information of witnesses;

            d. Any insurance agreement that may be available to satisfy part or all of a judgmenL or to
               Indemnify or reimburse for payments made to satisfy a judgment;

            e. Exchange of any other information lhal m^t be helpful to facilitate urKierstanding, handfing,
               or resolution of the case In a manner that preserves objecliorts or privileges by agreement;

            f. Controlling issues of taw lhal, if resolved early, will promote efficiency and economy In other
               phases of the case. Also, when and how such Issues can be presented to the Court;

            g. Whether or when the case should be scheduled with a settlement officer, wt^it discovery or
               court ruling on legal issues is reasonably required to make settlement discussions meanln^l,
               and whether the parties wish to use a sitting Juc^e or a private mediator or other options as
       UCIV 229 (Rav 02/15)
       LASC Approvtd 04/11      STIPULATION - EARLY ORGANIZATIONAL MEETING
       ForOpOo^Uts                                                                                        Pao9 1 of 2
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 28 of 42 Page ID #:45




       MW Vllfi                                                                       CAUMMl^




                   discussed in (he *Aftemalive Dispute Resotulion (ADR) Information Package* served             (he
                   complaint:
              h. Computation of damages, including dKumenls, not privileged or protected from disclosure, on
                 which such computation Is based;
              I.   Whether the case is suitable for the Expedited Jury Trial procedures (see Information at
                   www.lBeourLora under 'C/viT and then under *Gene/^ information').

       2.          The lime for a d^endlrrg party to respond to a complaint or cross*comptalnt will be extended
                   to                           for (he compiainl. and                                for the cross-
                             (Nseer oatei                                       (MSEmOATC)
                   complaint, which Is comprised of the 30 days to respond under Government Code § 6BB16(b),
                   and (he 30 days pemnitted by Code of Civil Procedure section 1054(a), good cause having
                   been found by the Civil Supervising Judge due to the case management benefits provided by
                   this Stipulation. A copy of the General Order can be found at wwwJBcour1.onj under “CMr,
                   click on “Generat Information', then dick on “Voluntary Efficient Lltlgatbn Stipuiations'.

       3.          The parties wtil prepare a Joint report titled "Joint Status Report Pursuant to Initial Conference
                   and Eariy Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way it may assist the parties*
                   efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                   the Case Management Conference statement, and file (he documents when the CMC
                   statement is due.
       4.          References to 'days* mean calendar days, unless otherwise noted. If (he date for performing
                   any act pursuant to (his stipulation falls on a Saturday, Sunday or Court holiday, (hen (he time
                   for performing that act shall be extended to the next Court day
      The following parties stipulate:
      Oslo:
                                                                     >
                     (TYPEORPfwrrruriffi)                                        (ATTORNEY FOR PUMNHFF)
      Date:
                                                                    >
                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Date:
                                                                    >
                     (TYPE OR PRTNT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Dale;
                                                                    >
                     (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
      Dale:
                                                                    >
                     (TYPE OR PRINTNAME)                                  (ATTORNEY FOR
      Dale;
                                                                    >
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Dale:
                                                                    >
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


      lAClV22S(R8v02/t5)
      LASO^tHuved 04/11         STfPULATtON - EARLY ORGANIZATIONAL MEETING                                  PageZofZ
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 29 of 42 Page ID #:46




                                                                       <^

                                                                                                             NmwI M     ria luaw
    Mws «M> «mui 0 an csa* r M r«a rr Min a;I Ati BMCT                ItUIMJIWMUl




             TaifiPHONe NO.*                               PM MO (Oittml}:
    EMAil. ADDRESS (Opdenal):
      ATTORNEY POR (NstMh
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    £6uAh«6uS£ AODRESS:

    PlAJNUFF:

    OEFENOANT.
                                                                                                     cmomSSETT
                          INFORMAL DISCOVERY CONFERENCE
                    (pureusnl to the Piscoveyv ResoluUott SUpdatton ol <ho partlosl
          1. This document relates to;
                □       Request for Infonnal Dlscovefy Conference
                □       Answer to Request for Informal Discovery Conference
          2. Deadline for Court to decide on Request: ____________       (inssit data 10 catond«rdsys (oOcnvlno fOog of
                  Eho Raquoat)
          3. Deadline for Court to hold Informal Discovery Conference:                                        {insart rfais 70 calmdar
                  dtyi fadowing (ling of (ha RaqueU).
          4. For a Request for Informal’Discovery Conference, briefly describe the nature of the
             discovery dispute, Including the facts and legal arguments at Issue. For an Answer to
             Request for Informal Discovery Conference, briefly describo why the Court should deny
             the requested discovery, including the facts and legal arguments at Issue.




             4



              i



              (




         LAClVOM(new)                           INFORMAL DISCOVERY CONFERENCE
         LASC Apprmd 04/t 1
         ForOpUmalUu                      (pursuant to the Discovery ResotuUon Stipulation of the parties)
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 30 of 42 Page ID #:47




    WHS 4ie AeoHUs w iHTOMev ON PMtTtMtintt «naucf               •UIIMHWACA            |l   te CM » ni Itoi^




            TEIEPKONSNO.:                            PAX NO (OpdoreO:
    6-UNL Aoonass (OjiUanaq:
       ATTOWSy POB fftoml:
    SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
    CDuRTKOt/SE AOORSSS:

    PLAtNTIPF:

    OeFENOANr:

                                                                                ca&bmjmSr
                 STIPULATION AND ORDER - MOTIONS IN UMINE


         This stipulation fs intended to provide fast and Informal resolution of evidentiary
         issues through diligent efforts to define and discuss such Issues and limit paperwork.


         The parties agree that:
         1. At least ___ days before the final status conference, each parly will provide aQ other
            parlies with a list containing a one paragraph explanation of each proposed motion in
            limine. Each one paragraph explanation must identify the substance of a single proposed
            motion In limine and the grounds for the proposed motion.
         2. The parties thereafter will meet and confer, ather in person or via teleconference or
            videoconference, concerning all proposed moUcKis in Iknine. In that meet and confer, the
            parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stiputation and proposed order with (he Court.

             b. Whether any of the proposed motions can be bdefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of Issues, a short joint statement of issues must be filed with the Court
                 10 days prior to the Rnal status conference. Each side's portion of (he short joint
                statement of Issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

        3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
           a short joint statement of issues will be briefed and filed In accordance with the Califomia
           Rules of Court and the Los Angeles Superior Court Rules.



        LAOVOrS (nm)
        LASCA{)ptM(M/M               STIPULATION AND ORDER - MOTIONS IN UMINE
        FdrOptl^lUsa                                                                                POQO 1 of 2
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 31 of 42 Page ID #:48




       tMMt inu                                                 eUtMHKA




       The following parties stipulate:
       Dale:

                  {TYPE OR PRINT NAME)                      (ATTORNeV FOR PUMNTIFF)
       Dale:
                                                   >
                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Dale:
                                                   >
                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR OEFENOANT)
       Date:

                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
       Data:
                                                   >
                  (TYPE OR PRINT NAME)                 (ATTORNEY FOR
       Date:
                                                   >
                  (TYPE OR PRINT NAME)                 (ATTORNEY FOR
       Dale:
                                                   >
                  (TYPE OR PRINT NAM^)                 (ATTORNEY FOR



       THE COURT SO ORDERS.

        Date:
                                                                JUDICIAL OFFICER




      LACfVO7S(n0w)
      lASCApfMOVBd 04/It   STlPUtATION AND ORDER   MOTIONS IN LIMINE               Pago 2 ol 2
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 32 of 42 Page ID #:49




                                                                                            a
                                                                                            i          I
                                                                                             ,1

                            Superior Court of California, County of Los Angeles
                             4




    ~                   “ ~WERm^EeiSilCTiRESQLlJmQ p(a°^)i

   tHE PLAINTIFFMUCTSERV^T^ADRINEORMATIONPACKAGEjON EAC>I PARTTWFmTHECOMPLAINTi^j
          ------- i^,        - • r   •   - I   iw f   •   .-.-------- --------   —-----------*'V   ' ^-- •— -------------------------- ------------- —--------

   ^^S^^PI^INASTC^Fseni^is"@ginfirma~tl6t^c1fflBe bn a^ew partie^med to tfie^gv^
   jyiTthecross-c^plali^



 What Is ADR?
 ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
 mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
 Dispute Resolution (ODR). These "altematives" to litigation and trial are described below.

 Advantages of ADR
    • Saves Time: ADR Is faster than going to trial.
    • Saves Money: Parties can save on court costs, attorney's fees and witness fees.
    • Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
    • Reduces sCress/protects prtvacy: ADR is done outside the courtroom, in private offices, by phone or online.

 Disadvantages of ADR
     • Costs: if the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
     « No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

 Main Types of ADR;
       1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
          settlement agreement Instead of a trial. IF the parties have lawyers, they will negotiate for their clients.

       2. Mediation: In mediation, a neutral "mediator* listens to each person's concerns, helps them evaluate the
          strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
          acceptable to ail. Mediators do not decide the outcome. Parties may go to trial If they decide not to settle.

                        Mediation may be appropriate when the parties
                           • want to work out a solution but need help from a neutral person.
                           • have communication problems or strong emotions that interfere with resolution.
                        Mediation may not be appropriate when the parties
                           • wantapublictrialandwantajudgeorjurytodecldetheoutcome.
                           • lack equal bargaining power or have a history of physical/emotional abuse.
                                                                                                                                                                 lASCl
 LASCOV 271 NEW 03/19
 For MsndMoryUie
 CiUromti Ririei of Court, rule 3.221
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 33 of 42 Page ID #:50




                                        How to arnmgo mtdiation In lot AngtiK Coim^
      M^latlon for civil cases Is voluntary and par^ may select any mediator they wUh. Options indude:

                a. The Civil Mediation Vendor Resource Ust
                     Parties may contact these organizations to request a "Resource List Mediation"for reduced^ost or
                               fm (for selected cases) mediation in person or with ODR (by phone or onOne).

                     •   JAMS/lnc: Case Manager (213) 253>9776 mdawsonfl>lamsadr.com
                     •   Mediation Center of Los Angeles: Case Manager: (633) 476^145 lhfog>mediationlA.org

                These organisations cannot accept every case and they may decline cases at their discretion.
                   Visit www.iacourt.org/ADR.Res.lbt for Important Information and FAQs before contacting them.
                   NOTE: This service is not avaltahfe for family law, nrobate or small claims.

               b. Los Angdes County Dispute Resolution Programs
                  httos://wdacs.iacountv.gov/Droeram5/drD/
                      • Free, day* of* trial mediations at the courthouse for small dalms, unlawful detainers (evictions)
                           and; at the Stanley Mosk Courthouse, limited civil. No appointment needed.
                      • Free or low-cost mediations before the day of trial for these and other case types.
                      • For OOR ^ phone or computer for small claims or unlawful detainer (eviction) cases before the
                           day of trial, visit
                           httD://www.lacourt.ofe/dlvl5ion/smallclalms/Ddf/OnllneDlsDuteResblutionFlver-EngSDan.Ddf

               c.   Mediators and ADR and Bar organizations that provide mediation may be found on the Internet.



      3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
         person who decides the outcome. In "binding" arbitration, the arbitrator's decision Is final; there is no right to
         trial, in "nonblndlng" arbitration, any party can request a trial after the arbitrator's decision. For more
         Information about arbitration, visit httD;//www.courts.ca.eov/Drograms-adf.htm

     4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
        date. The parties and their attorneys meet with a iudge or settlement officer who does not make a decision but
        assists the parties In evaluating the strengths and weaknesses of the case and In negotiating a settlement.
        For information about the Court's MSC programs for civil cases, visit: www.iacourt.org/divlslon/civil/settlement




 Los Angeles Superior Court ADR website: www.lacourt.org/dMsion/cIvii/settlement
 For general information and videos about ADR, visit http;//www.courts.ca.eov/programs-adr.htm




                                                                                                                       LASa
use ov 271 NEW 03/19
ForMrnditorvUie
CaWomU Sulei ef Court nile 3.221
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 34 of 42 Page ID #:51
                                                                                                 2019-GEN>0I4-00

                                                                                     FILED
                                                                              Superior Court of Calilbmla
                                                                                 Coonty of Los Angeles
 1
                                                                                    MAY OB 2019
 2
                                                                          Shtrri ^Carter, E^Uve omeer/Derk
 3                                                                         By.> y A.yl /Am .Demitf
                                                                                 <(%izaliDd8Mlo8
 4

 5                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6                                  FOR THE COUNTY OF LOS ANGELES
 7

 8    IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
      - MANDATORY ELECTRONIC FILING )
 9    FOR CIVIL                        )
                                                     )
10                                                   )

11
12'          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all

13    documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los

14    Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex

15    Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)

16    All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the

17    following:
18    I) DEFINITIONS
19       a) "Bookmark” A bookmark is a PDF document navigational tool that allows the reader to

20           quickly locate and navigate to a designated point of interest within a document.

21       b) **£nUng Portal” The official court website includes a webpage, referred to as the efiling

22           portal, that gives litigants access to the approved Electronic Filing Service Providers.

23       c) “Electronic Envelope” A transaction through the electronic service provider for submission

24           of documents to the Court for processing which may contain one or more PDF documents

25           attached.
26       d) “Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a

27           document in electronic form. (California Rules of Court, rule 2.250(b)(7).)

28

                                                              1
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR DVIL
 Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 35 of 42 Page ID #:52
                                                                                              2019-GEN-014^



 1     e) “Electronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a

2         person or entity that receives an electronic filing from a party for retransmission to the Court.

3         In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an

4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     f) “Electronic Signature” For purposes of these local rules and in conformity with Code of

 6        Civil Procedure section 17. subdivision (b)(3). section 34, and section 1010.6, subdivision

 7        (b)(2), Government Code section 68150, subdivision (g). and California Rules of Court, rule

 8        2.257, the term "Electronic Signature” is generally defined as an electronic sound, symbol, or

 9        process attached to or logically associated with an electronic record and executed or adopted

10        by a person with the intent to sign the electronic record.
11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place

12        in a hypertext or hypermedia document to another in the same or different document.

13     h) “Portable Document Format” A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application

15        platform used.
16   2) MANDATORY ELECTRONIC FILING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,

19        and preserved in electronic format. Any document that the Court receives electronically must

20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an

21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).

22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to

24        electronically file documents with the Court through an approved EFSP.

25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parties to

27        electronically file documents through one or more approved EFSPs. Public Notices containing

28         effective dates and the list of EFSPs are available on the Court’s website, at www.lacQurt.or_g,

                                                      2
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR CIVIL
 Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 36 of 42 Page ID #:53
                                                                                                 20I9-GEN*0I44)0




 I        d) Documents in Related Cases
2            Documents in related cases must be electronically filed in the eFiling portal for that case type if
3            electronic filing has been implemented in that case type, regardless of whether the case has
4            been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2). self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
n            means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                 Civil Procedure sections 170.6 or 170.3;
16           ii)   Bonds/Undertaking documents;
17           iii) Trial and Evidentiary Hearing Exhibits
18           iv)   Any ex parte application that is filed concurrently with a new complaint including those
19                 that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)    Documents submitted conditionally under seal. The actual motion or application shall be
21                 electronically filed. A courtesy copy of the electronically filed motion or application to
22                 submit documents conditionally under seal must be provided with the documents
23                 submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “Notice of Lodgment.” shall be filed electronically.
27   H
28   //

                                                              3
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 37 of 42 Page ID #:54
                                                                                            20]9-GEN>0l4.00




 1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2      Electronic filing service providers must obtain and manage registration information for persons
3      and entities electronically filing with the court.
4    6) TECHNICAL REQUIREMENTS
5      a) Electronic documents must be electronically filed in PDF, text searchable format when
6          technologically feasible without impairment of the document’s image.
 7     b) The table of contents for any filing must be bookmarked.
 8     c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9         exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10         3.1110(0(4). Electronic bookmarks must include links to the first page of each bookmarked
11         item (e.g. exhibits, declaraUons, deposition excerpts) and with bookmark tides that idenUfy the
12         bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following:
15         i)    Depositions;
16         ii)   Declarations:
17         iii) Exhibits (including exhibits to declarations);
18         iv) Transcripts (including excerpts within transcripts);
19         v)    Points and Authorities;
20         vi)   Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23         encouraged.
24     f) Accompanying Documents
25         Each document acompanying a single pleading must be electronically filed as a separate
26         digital PDF document.
27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                       4
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 38 of 42 Page ID #:55
                                                                                               20I9-GEN-014-00



 1     h) Writs and Abstracts
 2        Writs and Abstracts must be submitted as a separate electronic envelope.
 3     i) Sealed Documents
 4        If and when a judicial officer orders documents to be filed under seal, those documents must be
 5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6        the documents as sealed at the time of electronic submission is the submitting party’s
 7        responsibility.
 8     j) Redaction
 9        Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
10        redact confidential information (such as using initials for names of minors, using the last four
11        digits of a social security number, and using the year for date of birth) so that the information
12        shall not be publicly displayed.
13   7) ELECTRONIC FILING SCHEDIH-E
14     a) Filed Date
15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17            document received electronically on a non-court day, is deemed to have been effectively
18            filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19            Civ. Proc. § 1010.6(b)(3).)
20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21            course because of: (1) an interruption in service; (2) a transmission error that is not the
22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23            order, either on its own motion or by noticed motion submitted with a declaration for Court
24            consideration, that the document be deemed filed and/or that the document’s filing date
25            conform to the attempted transmission date.
26   8) EX PARTE APPLICATIONS
27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
28        than 10:00 a.m. the court day before'the ex parte hearing.
                                                      5
                      RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLING FOR CIVIL
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 39 of 42 Page ID #:56
                                                                                            20t9-GEN-01400



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2        day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3        application must be provided to the court the day of the ex parte hearing.
 4   9) PRINTED COURTESY COPIES
 5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6        be delivered to the courtroom by 4:30 p.ra. the same business day the document is efiled. If
 7        the efiling is submitted after 4:30 p.m.. the courtesy copy must be delivered to the courtroom
 8        by 10:00 a.m. the next business day.
 9     b) Regardless of the dme of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11         i)   Any printed document required pursuant to a Standing or General Order;
12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;
15       iv)    Demurrers;
16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17       vi)    Motions for Summary Judgment/Adjudication; and
18       vii)   Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20        additional documents. Courtroom specific courtesy copy guidelines can be found at
21        www.lacourt.org on the Civil webpage under “Courtroom Information."
22 10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24        received a fee waiver. (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
25         1010,6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27        section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(0, may be
28        electronically filed in any authorized action or proceeding.
                                                          6
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 40 of 42 Page ID #:57
                                                                                               2019-GEN-OI4-00




1    1) SIGNATURES ON ELECTRONIC FILING
2       For purposes of this General Order» all electronic filings must be in compliance with California
3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4       Division of the Los Angeles County Superior Court.
5
6           This First Amended General Order supersedes any previous order related to electronic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8    Supervising Judge and/or Presiding Judge.                                                   ^
9
10   DATED: May 3.2019
11

12

13

14

15
16
17

18

19
20

21

22

23

24

25
26
27

28
                                                       7
                       RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                             (
    Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 41 of 42 Page ID #:58
                                                                                                    Reservad for Oerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS;                                                                                         FILED
 Stanley.Mosk Courthouse __ ------ ------- -                                                       Superior-Coutl of-Catifornia
                                                                                                     uuntyof LasAngetas
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                         06/10^2019
                                                                                          Sheri A Cater. Exeou&re Oficcr I Oe&oi Couit
                   NOTICE OF CASE ASSIGNMENT
                                                                                           By;         Ricardo Perez         o^v
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case Is assigned for all purposes to the judicial officer indicated below.   19STCV20091

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM iV                 ASSIGNED JUDGE                        DEPT             ROOM
                                                           l.V
   /     Gregory Keosian                    61             iV-




    Given to the PlainiifT/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer/ Clerk of Court
    on 06/10/2019                                                         Bv Ricardo Perez                                       , Deputy Clerk
                 (Date)

LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:19-cv-07086-CJC-SK Document 1-3 Filed 08/14/19 Page 42 of 42 Page ID #:59

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
com plaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

 O'Idss yVctions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
 Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
